Citation Nr: 1010477	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  09-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from April 2002 to March 
2005 in the United States Marine Corps (USMC).  The appellant 
also had verified service in the United States Marine Corps 
Reserves (USMCR) from June 3, 1999 through September 4, 1999 
and from October 23, 2001 through November 9, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The August 2006 rating decision 
granted the appellant's claims of entitlement to service 
connection for primary insomnia, cervical strain, lumbar 
strain, gastroesophageal reflux disease, right knee strain 
and left knee strain.  The rating decision denied entitlement 
to service connection for bilateral hearing loss and 
bilateral tinnitus.  In April 2007, the appellant filed a 
Notice of Disagreement with the denial of his claims for 
bilateral hearing loss and bilateral tinnitus and timely 
perfected his appeal in January 2009.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claims.  In 
his January 2009 statement accepted in lieu of a Substantive 
Appeal [VA Form 9], he declined the option of testifying at a 
personal hearing.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from bilateral hearing 
loss that is the result of a disease or injury in service.

2.  The preponderance of the evidence supports a finding that 
the appellant currently suffers from bilateral tinnitus that 
is the result of a disease or injury in service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Bilateral tinnitus was incurred in or aggravated by 
active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for 
bilateral tinnitus, that claim has been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Duty to Notify

With respect to the appellant's claim of entitlement to 
service connection for bilateral hearing loss decided herein, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
appellant's claim, a letter dated in February 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  


Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

Duty to Assist

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant participated in a QTC 
VA examination in March 2006 and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the appellant, and an opinion that 
was supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant alleges that he currently suffers from 
bilateral hearing loss and bilateral tinnitus as a result of 
his exposure to acoustic trauma during his time in active 
duty service.  The Board will address each of the appellant's 
claims separately.

Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Bilateral Hearing Loss

The appellant contends that he currently suffers from 
bilateral hearing loss that is the result of his time in 
service.  Specifically, he alleges that he served outside his 
primary Military Occupational Specialty on temporary duty and 
is now being penalized because accurate records were not 
kept.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2009).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

Review of the appellant's service treatment records reveals 
that upon entry into the USMCR in July 1998, the appellant's 
audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
5
0
LEFT
5
0
0
0
0

See Standard Form (SF) 88, USMCR Enlistment Examination 
Report, July 23, 1998.  The appellant specifically denied 
experiencing hearing loss.  See SF 93, USMCR Enlistment 
Examination Report, July 23, 1998.

Upon entry into active duty service in the USMC, the 
appellant's audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
5
-5
0
-5
0

The appellant also specifically denied experiencing any 
problems with his ears.  See SF 88 & 93, USMC Enlistment 
Examination Reports, August 20, 2003.

Upon separation from the USMC, the appellant indicated that 
he suffered from hearing loss.  The examiner noted that the 
appellant must strain to hear quiet sounds and it was unknown 
when this condition began.  The examiner noted the August 
2003 audiogram was normal and that the appellant was positive 
for occupational noise exposure.  See SF 93, USMC Separation 
Examination Report, March 25, 2005.  A Report of Medical 
Assessment was also part of the appellant's service treatment 
records, dated the same day.  The appellant reported that his 
overall health had declined since his last medical 
assessment.  The appellant stated that he did not suffer from 
any injury or illness while on active duty that he did not 
seek medical attention for.  See Service Treatment Record, 
Report of Medical Assessment, March 25, 2005.  Unfortunately, 
any audiogram performed at separation from service was not 
associated with the claims file.  

In sum, there is no objective evidence of hearing loss during 
active duty; and there is no evidence of hearing loss within 
one year of the appellant's service separation.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009); Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).

The appellant was afforded a VA audiological examination in 
March 2006.  At that time, the appellant reported that he had 
been exposed to loud gunfire, explosions and aircraft noise 
while in both the USMCR and the USMC.  Audiometric findings 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
0
0
LEFT
5
5
10
0
5

Word recognition abilities were assessed using the Maryland 
CNC recorded word list.  Scores of 96 percent and 100 percent 
were obtained for the right and left ears, respectively.  The 
VA examiner opined that the appellant did not suffer from 
bilateral hearing loss and did not have any pathology to 
render such a diagnosis.  See QTC VA Audiological Examination 
Report, March 23, 2006.

There is no other medical evidence in support of the 
appellant's claim.  While the Board is sympathetic to the 
appellant's claim, the evidence of record simply does not 
support his contentions.  Accordingly, the Board finds that 
the claim of service connection must fail as current medical 
evidence (i.e., the March 2006 VA compensation examination 
report) fails to establish that the appellant has a current 
hearing loss disability for VA purposes.  See Hickson, supra; 
see also 38 C.F.R. § 3.385 (2009).  Under these 
circumstances, the disposition of this claim is based on the 
law, and not the facts of the case, and the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim.  There is not an 
approximate balance of evidence.  


Bilateral Tinnitus

As noted above, the appellant contends that he currently 
suffers from bilateral tinnitus as a result of his time in 
service.  The Board concurs.

Review of the evidence of record reveals that the appellant 
has a current diagnosis of bilateral tinnitus.  See QTC VA 
Audiological Examination Report, March 23, 2006.  
Accordingly, element (1) under Hickson has been satisfied.  
See Hickson, supra.

The appellant's service treatment records are completely 
negative for any complaints of or diagnoses of bilateral 
tinnitus.  See SF 88 & 93, USMCR Enlistment Examination 
Reports, July 23, 1998; SF 88 & 93, USMC Enlistment 
Examination Reports, August 20, 2003; SF 93, USMC Separation 
Examination Report, March 25, 2005; Service Treatment Record, 
Report of Medical Assessment, March 25, 2005.  However, the 
appellant himself stated that he did not complain of tinnitus 
during his time in service since he was unaware that his 
condition was a medical disability.  See Substantive Appeal, 
January 22, 2009.  

The question must be answered, though, as to whether the 
appellant likely incurred acoustic trauma during service.  
His personnel records indicate that he was a personnel clerk 
- a military occupational specialty that does not denote a 
certain type of task, but that rather indicates a variety of 
tasks may be assigned based on need.  The appellant states 
that he was stationed at an airbase, where the hanger he 
reported to was directly next to the runway.  He specifically 
stated that when an aircraft launched, a conversation could 
not be held in person or on the telephone due to the noise.  
See Substantive Appeal, January 22, 2009.  He is certainly 
competent to provide such lay evidence, and there is nothing 
to contradict his statements.  Therefore, resolving any doubt 
in his favor, the Board concludes that he was exposed to 
acoustic trauma during service.


Turning to the question of medical nexus, the March 2006 VA 
examiner diagnosed the appellant with bilateral tinnitus and 
concluded that it was at least as likely as not that it was 
the result of noise exposure during service.  See QTC VA 
Audiological Examination Report, March 23, 2006.  

Affording the appellant the benefit of the doubt, and based 
upon the positive nexus opinion provided by the VA examiner, 
the Board finds that he was exposed to acoustic trauma in 
service.  Therefore, the claim of entitlement to service 
connection for bilateral tinnitus is granted, subject to the 
controlling laws and regulations, which govern awards of VA 
compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2009); see also Gilbert v. Derwinksi, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


